Case 1:19-cr-00113-JRS-DML Document 77 Filed 04/28/21 Page 1 of 7 PageID #: 285




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )     No. 1:19-cr-00113-JRS-DML
                                               )
 TIONI BURNETT,                                ) -01
                                               )
                           Defendant.          )


                   Order on Motion to Suppress (ECF No. 66)

    Defendant Tioni Burnett moves to suppress all evidence derived from a

 warrantless entry into his residence on December 10, 2018. (See ECF No. 66.) The

 Government has responded to the motion. Burnett requested two extensions of time

 to reply, but the latest deadline of April 23, 2021, has elapsed without any word from

 Burnett or his counsel. Accordingly, the motion to suppress is ripe for ruling.

                                   I.   Background

    In December of 2018, Burnett resided at 2933 North Boehning Street in

 Indianapolis (the "Property"). (Burnett Aff. ¶ 2, ECF No. 67-1.) Burnett says that,

 while he lived there, his sister Rreale McMahan would visit the Property two or three

 times a week, although McMahan "never once stayed the night." (Id. ¶ 5.)

    For her part, McMahan was released on parole on August 14, 2018, after serving

 an executed sentence for a 2014 conviction. (Gibson Decl. ¶ 4, ECF No. 71-1.) To

 obtain parole, McMahan signed a document titled "Conditional Parole Release




                                           1
Case 1:19-cr-00113-JRS-DML Document 77 Filed 04/28/21 Page 2 of 7 PageID #: 286




 Agreement" with the Indiana Department of Correction.          (Id.)   That document

 contains the following language:

    [Condition] 9. HOME VISITATION AND SEARCH –
    a) I will allow my supervising officer or other authorized officials of the
    Department of Correction to visit my residence and place of employment at any
    reasonable time.
    b) I understand that I am legally in the custody of the Department of
    Correction and that my person and residence or property under my control may
    be subject to reasonable search by my supervising officer or authorized official
    of the Department of Correction if the officer or official has reasonable cause
    to believe that the parolee is violating or is in imminent danger of violating a
    condition to remaining on parole.

 (ECF No. 71-2.)

    On December 10, 2018, Bryan Gibson was working as a parole officer with the

 Indiana Division of Parole Services. (Gibson Decl. ¶ 1, ECF No. 71-1.) McMahan had

 a scheduled meeting with her parole officer, Kristi Horton, that day. (Id. ¶ 4.) Gibson

 was assisting Horton with respect to McMahan. McMahan arrived, took a drug test,

 and tested positive for a controlled substance, contravening Condition 5 of the

 Conditional Parole Release Agreement. (Id. ¶ 5; ECF No. 71-2.) Parole Officer

 Horton asked McMahan about her place of residence. (Gibson Decl. ¶ 6, ECF No. 71-

 1.) McMahan said she stayed "often" at the Property, which she described as her

 brother's home. (Id.) The Property was not at an address approved by the Indiana

 Division of Parole Services, and it was not at the address appearing on the

 Conditional Parole Release Agreement.          (Id.)   Changing residences without

 requesting written permission violates Condition 2 of the Conditional Parole Release

 Agreement. (ECF No. 71-2.)




                                           2
Case 1:19-cr-00113-JRS-DML Document 77 Filed 04/28/21 Page 3 of 7 PageID #: 287




    Having ascertained that McMahan had violated at least one and possibly two

 conditions of parole, the parole officers exercised their authority under Condition 9 to

 search McMahan's cell phone and key ring. (Gibson Decl. ¶ 7, ECF No. 71-1.) The

 key ring contained one key, which McMahan said was a key to her "grandmother's

 house." (Id.) GPS navigation software on McMahan's phone listed the Property as

 "Home." (Id.) An application on McMahan's phone also contained live security

 camera feeds at the Property. (Id.)

    Suspicious that McMahan had violated Condition 2 by failing to disclose a new

 residential address to her parole officer, Parole Officers Gibson and Horton drove

 McMahan to the Property to conduct a home visitation and search. (Id. ¶ 8.) Parole

 Officer Gibson knocked on the door multiple times and said, "State Parole," but no

 one answered. (Id. ¶ 9.) He tried the key on McMahan's key ring on the door, and

 the door opened. (Id.) Immediately, he saw a handgun laying on a couch just inside

 the front door. (Id.) The parole officers handcuffed McMahan and then encountered

 Burnett running from a rear portion of the Property toward the opened front door.

 (Id.) Burnett had been asleep and the sound of the parole officers' entry awoke him.

 (Burnett Aff. ¶ 6, ECF No. 67-1.) The parole officers immediately detained Burnett

 and read him Miranda warnings. (Gibson Decl. ¶ 9, ECF No. 71-1.) They then

 conducted a "protective sweep" of the home, finding in plain view mail addressed to

 McMahan, plastic baggies, a large digital scale, and what appeared to be marijuana

 in at least one baggie. (Id. ¶ 10.)




                                            3
Case 1:19-cr-00113-JRS-DML Document 77 Filed 04/28/21 Page 4 of 7 PageID #: 288




    After finding no one else in the Property, the parole officers called the Indianapolis

 Metropolitan Police Department, which secured a search warrant for the Property.

 (Id. ¶ 11.) A thorough search of the Property turned up, beyond the items already

 mentioned, more firearms, ammunition, more marijuana, cash, and other items often

 associated with drug trafficking. (Id. ¶ 13.)

                                   II.    Discussion

    According to Burnett, everything found at the Property was the fruit of an illegal

 entry into the Property, so everything must be suppressed under the exclusionary

 rule. See, e.g., Gentry v. Sevier, 597 F.3d 838, 850 (7th Cir. 2010) (evidence derived

 from illegal police conduct, i.e., fruit of the poisonous tree, should be suppressed).

 Thus, the only question before the Court is whether the parole officers' initial

 warrantless entry into the Property violated the Fourth Amendment.

    The Fourth Amendment protects the "right of the people to be secure in their

 persons, houses, papers and effects, against unreasonable searches and seizures."

 U.S. CONST. amend. IV. The Supreme Court often says that "searches and seizures

 inside a home without a warrant are presumptively unreasonable." Brigham City v.

 Stuart, 547 U.S. 398, 403 (2006) (cleaned up). But there are many exceptions to the

 warrant requirement. One such exception concerns parolees. See Samson v.

 California, 547 U.S. 843, 857 (2006). In Samson, the Supreme Court considered

 California statutes that conferred on law enforcement officers the discretion to

 conduct warrantless and suspicionless searches of parolees. Id. Considering on the

 one hand the significantly diminished expectations of privacy enjoyed by parolees,



                                             4
Case 1:19-cr-00113-JRS-DML Document 77 Filed 04/28/21 Page 5 of 7 PageID #: 289




 and on the other hand the "substantial" governmental interest in reducing

 recidivism among parolees, the Supreme Court held that warrantless and

 suspicionless searches of parolees did not contravene the Fourth Amendment. Id.

 at 850–56. Although Samson involved a search of a parolee's person, its reasoning

 applies equally to a search of a parolee's apparent home. Cf. Griffin v. Wisconsin,

 483 U.S. 868, 879 (1987) (upholding warrantless searches of probationers' homes). 1

     Here, Condition 9 of the Conditional Parole Release Agreement permitted the

 parole officers to conduct a "reasonable" search of the Property if they had

 "reasonable cause" that McMahan had violated one or more conditions of parole.

 (ECF No. 71-2.) The parole officers had information that could lead a reasonable

 officer to believe that McMahan violated two conditions of probation as of December

 10, 2018: Conditions 2 (failure to obtain advance permission for changing

 residences) and 5 (abuse of controlled substance). As to the former, the following

 facts led the parole officers to believe McMahan violated Condition 2: (1) An

 application on her phone listed the Property as "Home"; (2) Her phone had access to

 security footage at the Property; (3) McMahan said she "often" stayed at the

 Property; and (4) Her only key unlocked the front door of the Property. These facts

 were easily sufficient for a reasonable officer to conclude that McMahan violated

 Condition 2 and that the Property was a "residence or property under [McMahan's]

 control," (ECF No. 71-2), subject to search. Thus, the parole officers' entry into the


 1On the "continuum" of state-imposed punishments, "parolees have fewer expectations of
 privacy than probationers." Samson, 547 U.S. at 850. Thus, although Griffin talks about
 probationers, its conclusion that a State's warrantless search of a probationer's property is
 not unreasonable applies to parolees, too.
                                               5
Case 1:19-cr-00113-JRS-DML Document 77 Filed 04/28/21 Page 6 of 7 PageID #: 290




 Property was not unreasonable under Indiana's parolee-search procedure. And

 since Indiana confers on parolees more protections than the constitutional

 minimum—recall that Samson upheld a warrantless and suspicionless parolee-

 search procedure—it follows that the parole officers' actions did not violate any

 federal standards.

    That is sufficient to decide the motion. Like the Supreme Court in Samson, see

 547 U.S. at 852 n.3, the Court also declines to reach the issue of whether

 McMahan's agreement to her parole conditions also constituted consent to search

 the Property. See United States v. Jackson, 598 F.3d 340, 346 (7th Cir. 2010)

 (detailing the consent exception to the warrant requirement where a person has

 apparent authority to consent to a search).

                                  III.   Conclusion

    In sum, McMahan's parole agreement justified the Government's warrantless

 entry into the Residence, even if evidence of Burnett's criminal activity was later

 discovered incidentally. Since the initial entry was not legally deficient, and since

 the entry is all that Burnett challenges, nothing was seized from the Property in

 violation of the Fourth Amendment. Consequently, the motion to suppress, (ECF

 No. 66), is denied.

    SO ORDERED.


 Date: 4/28/2021




                                            6
Case 1:19-cr-00113-JRS-DML Document 77 Filed 04/28/21 Page 7 of 7 PageID #: 291




 Distribution:

 Harold Samuel Ansell
 INDIANA FEDERAL COMMUNITY DEFENDERS
 sam.ansell@fd.org

 William Lance McCoskey
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 william.mccoskey@usdoj.gov

 Jeremy A. Morris
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 jeremy.morris@usdoj.gov




                                      7
